ORDER OF INTERIM SUSPENSION
On October 19, 1993, an Ex Parte Application for the Interim Suspension of Ronald M. Dosch of Devils Lake, North Dakota, a member of the Bar of North Dakota, was filed pursuant to Rule 3.4, North Dakota Procedural Rules for Lawyer Disability and Discipline, by Vivian E. Berg, counsel for the Disciplinary Board of the Supreme Court. The Application alleged that there is sufficient evidence to demonstrate that Respondent Dosch has committed misconduct or is disabled in his handling of client funds and that the conduct presents a substantial threat of irreparable harm to the public.
ORDERED, that the certificate of admission to the Bar of the State of North Dakota and 1993 license to practice law of Ronald M. Dosch be temporarily suspended effective immediately until further order of this Court; and
IT IS FURTHER ORDERED, that Respondent Dosch shall have until 4 p.m., November 1, 1993, to request a hearing on this matter; and
IT IS FURTHER ORDERED, that the Dosch Law Office Trust Account No. 1273853 at the First National Bank, Devils Lake, North Dakota, be frozen and that Respondent Dosch be prohibited from making any transfers whatsoever of client funds from that account, or any other accounts or property held in trust on behalf of clients or third persons, either directly or indirectly, pending further order of this Court.
IT IS FURTHER ORDERED, that Respondent Dosch give notice to his clients and others in accordance with the provisions of Rule 6.3, NDPRLDD, and that proof of such compliance be filed with the Supreme Court,
/s/ Gerald W. VandeWalle GERALD W. VANDE WALLE, Chief Justice
/s/ Herbert L. Meschke HERBERT L. MESCHKE, Justice
Is/ Beryl J. Levine BERYL J. LEVINE, Justice
/s/ William A. Neumann WILLIAM A. NEUMANN, Justice
/s/ Dale V. Sandstrom DALE V. SANDSTROM, Justice